Citation Nr: 1726244	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for vertigo, to include as a residual of a head injury.

3.  Entitlement to service connection for sleep apnea, to include as a residual of a head injury.

4.  Entitlement to service connection for Hepatitis C, to include as a residual of a head injury.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to an initial compensable disability rating for post-operative deviated septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, concerning only the issues of entitlement to service connection for residuals of a head injury, vertigo, sleep apnea, and Hepatitis C, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in June 2014.  At that time, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for residuals of a head injury, in a June 2014 Board remand, the RO was ordered to schedule the Veteran for an examination to determine whether it was at least as likely as not that there was evidence of head trauma or a traumatic brain injury (TBI) during active service, to include whether a nose injury during active duty constituted head trauma or TBI within recognized guidelines for TBI or a head injury.  In a July 2016 VA examination report, the examiner opined that it was less likely than not that there was evidence of head trauma or TBI in service, and that the nose injury during active service did not constitute head trauma or TBI within the recognized guidelines for TBI or head injury.  The rationale was that a review of the Veteran's service treatment records (STRs) and the examination report showed no evidence of a TBI.  The examiner opined that there was no objective evidence to support any diagnosable TBI in service.  

The Board notes that this rationale never addressed whether the Veteran experienced a head injury during active service when he experienced a deviated septum.  In his August 2013 hearing, the Veteran testified that he sustained head trauma as a result of being "smashed" in the face by the recoil of a five-inch gun mount.  June 1969 STRs reflect that he underwent submucous resection with history of having had his nose broken several times.  The Board determines that the June 2016 opinion is inadequate, and, as a result, a new VA examination is necessary to determine if the Veteran's service-connected deviated septum was caused by head trauma sustained during active service, and what, if any, residuals the Veteran experienced as a result of this claimed head injury.

Concerning the claim for vertigo, to include as a residual of a head injury, the Board notes that the Veteran had an "ear conditions" examination in June 2016, and was diagnosed with a peripheral vestibular disorder.  The Veteran reported that since being struck in the head during active service, he experienced dizziness.  The Board notes that this examination report contained no etiological opinion.  Additionally, in a September 2016 private opinion, the Veteran's neurologist wrote that based on the Veteran's reported history, it was more likely than not that the Veteran's vertigo was caused by his head injury during service.  As a result of this, and in light of the fact that the Board is remanding the claim for service connection for residuals of a head injury, a new examination is necessary to determine if the Veteran's peripheral vestibular disorder is etiologically related to active service, to include as a residual of a head injury.  

Concerning the claim for sleep apnea, to include as a residual of a head injury, the Board notes that in a May 2004 sleep study, the Veteran was diagnosed with severe sleep apnea.  One of the recommendations was that the Veteran needed nasal and throat surgery.  In a September 2015 sleep study, the Veteran was again diagnosed with sleep apnea and was recommended to be evaluated to see if there was any correctable upper airway abnormality.  

In a June 2016 sleep apnea VA examination report, the Veteran was diagnosed with sleep apnea.  The Board notes that this examination report contains no etiological opinion.  Additionally, in a September 2016 private opinion, the Veteran's neurologist wrote that based on the Veteran's reported history, it was more likely than not that the Veteran's sleep apnea was caused by his head injury during service.  As a result of this, and in light of the fact that the Board is remanding the claim for service connection for residuals of a head injury, a new examination is necessary to determine if the Veteran's sleep apnea is etiologically related to active service, to include as a residual of a head injury.

Concerning the claim for Hepatitis C, to include as a residual of a head injury, in a June 2014 remand, the Board ordered the RO to schedule the Veteran for an examination to determine whether it was at least as likely as not that the Veteran's Hepatitis C was caused by risk factors associated with the Veteran's active service, to specifically include in-service air gun injection or blood transfusion.  In a July 2016 VA examination report, the examiner opined that it was less likely than not that the Veteran's Hepatitis C was incurred in or caused by his claimed in-service risk factors, to specifically include in-service air gun injection or blood transfusion.  The rationale was that a review of the Veteran's STRs showed no evidence of a Hepatitis C diagnosis or symptoms during active service, and there were no objective findings to support a statement that the Hepatitis C was incurred during active service.  

The Board notes that this rationale did not discuss the risk factors of air gun injection or blood transfusion, as specifically requested in the June 2014 remand.  As a result, this opinion is inadequate, and a new VA examination is necessary to determine if the Veteran's Hepatitis C is etiologically related to active service, to include as a residual of a head injury.

Concerning the claim for entitlement to service connection for a heart condition, the Board notes that in a May 2014 rating decision, the Veteran was denied service connection for a heart condition.  He submitted a Notice of Disagreement in February 2015.  Because the Veteran has filed a NOD with regard to that issue, the issuance of a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2016).

Finally, concerning the claim for an initial compensable disability rating for post-operative deviated septum, in the June 2014 remand, the Board ordered the RO to afford the Veteran a travel board hearing.  From a review of the claims file, this was never accomplished.  As a result, a new hearing should be scheduled for the Veteran concerning this issue.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA Travel Board hearing at the RO on his claim for an initial compensable rating for a deviated septum.  The Veteran and his representative must receive timely notification of this hearing.

2. Provide the Veteran and his representative with a Statement of the Case regarding the issue of entitlement to service connection for a heart condition.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

3. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his residuals of a head injury, vertigo, sleep apnea, Hepatitis C, and service-connected post-operative deviated septum.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure the same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

4. After the above development is completed, schedule the Veteran for a VA medical examination to determine what if any residuals of a head injury the Veteran experiences, to include vertigo and sleep apnea.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there is evidence of head trauma in service, to include whether the injury that caused the Veteran's service-connected deviated septum constitutes head trauma.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's vertigo and sleep apnea are either directly related to active military service or are proximately due to or chronically aggravated by the Veteran's head trauma.  In determining this, the examiner is asked to consider the Veteran's August 2013 testimony as well as the September 2016 private opinion from the Veteran's neurologist that found that it was more likely than not that the Veteran's head injury caused his vertigo and sleep apnea.

All opinions must be supported by a rationale. 

5. Schedule the Veteran for a VA examination concern hepatic diseases, with an appropriate examiner, to determine the etiology of his Hepatitis C.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Hepatitis C is either directly related to active military service, to specifically include risk factors such as in-service air gun injection or blood transfusion, or is proximately due to or chronically aggravated by the Veteran's head trauma.

All opinions must be supported by a rationale. 

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


